Exhibit 10.30

INTEREST BEARING INSTALLMENT Note

(Equipment)

 

$1,900,000    April 30, 2010

Promise to Pay.

FOR VALUE RECEIVED, the undersigned, AEROSONIC CORPORATION, a Delaware
corporation (the “Borrower”), promises to pay to the order of M&I MARSHALL &
ILSLEY BANK (the “Bank”), in lawful money of the United States of America, in
immediately available funds, at the office of the Bank at 501 East Kennedy
Boulevard, Suite 900, Tampa, Florida 33602, or at such other location as the
Bank may designate from time to time, the principal amount of ONE MILLION NINE
HUNDRED THOUSAND AND NO/100 Dollars ($1,900,000), together with interest
thereon, as described in this Interest Bearing Installment Note (the “Note”).

Maturity Date.

The entire principal amount of this Note together with all accrued, unpaid
interest shall be payable in full on May 1, 2013 (the “Maturity Date”).

Loan Agreement; Loan Documents.

This Note is delivered pursuant and subject to the terms of that certain Loan
Agreement of even date entered into by and between the Bank and Borrower (as
amended, modified, and/or restated and in legal force and effect from time to
time, the “Loan Agreement”), and payment and performance under this Note is
secured by, among other things, the Security Agreement, Mortgage and Guaranty
executed and delivered pursuant to the Loan Agreement. Capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

Interest Prior to Default.

Prior to an Event of Default, commencing on the date of this Note and continuing
through and including the Maturity Date, interest shall accrue on the
outstanding principal balance of this Note at the rate specified in the Loan
Agreement.

Default Rate of Interest.

From and after the Maturity Date or upon the occurrence and during the
continuance of an Event of Default, interest shall accrue on the balance of
principal remaining unpaid during any such period at the default rate specified
in the Loan Agreement.

Payment Terms.

Payments of principal and interest due under this Note, if not sooner declared
to be due in accordance with the provisions of this Note, shall be due and
payable as follows:

Payment of Interest. Commencing on the first day after the first full month
after the date of this Note, and continuing on the same day of each and every
calendar month thereafter through and including the month in which the Maturity
Date occurs, payments of accrued and unpaid interest on the principal balance of
this Note outstanding from time to time shall be due and payable in full.



--------------------------------------------------------------------------------

Payment of Principal.

Borrower shall repay principal in equal installments of $31,666.66 commencing on
the first day after the first full month after the Closing Date, and continuing
on the same day of each and every calendar month thereafter until the Maturity
Date. On the Maturity Date, Borrower shall repay the remaining unpaid principal
balance of this Note, together with all accrued and unpaid interest payable
thereon, and any other amounts due and payable by Borrower under this Note or
under any of the other Loan Documents.

In the event Borrower receives any proceeds from the sale of the Virginia
Property, Borrower shall immediately remit such proceeds to the Bank and such
proceeds shall be applied as a principal payment under this Note.

Late Payment Charge.

If any payment of interest or principal due under this Note prior to the
Maturity Date is not made within fifteen (15) days after such payment is due in
accordance with this Note, then, in addition to the payment of the amount due,
Borrower shall pay to the Bank a “late charge” in an amount equal to five
percent (5%) of the amount so overdue to defray part of the cost to the Bank of
collection and handling such late payment. The imposition or collection of any
late charge pursuant to this section does not constitute and shall not be deemed
to constitute a waiver by the Bank of any of its rights and remedies under this
Note or any of the other Loan Documents.

Maximum Amount of Interest.

Nothing herein, nor any transaction related hereto, shall be construed to
operate so as to require Borrower to pay interest at a greater rate than shall
be lawful. Should any interest or other charges paid by Borrower in connection
with the loan evidenced by this Note result in computation or earning of
interest in excess of the maximum contract rate of interest which is legally
permitted under applicable Florida law or federal preemption statute, then any
and all such excess is hereby waived by the Bank and shall be automatically
credited against and in reduction of the balance due hereunder, and any portion
which exceeds such balance shall be paid by the Bank to Borrower. Anything
contained herein to the contrary notwithstanding, if for any reason the
effective rate of interest on this Note should exceed the maximum lawful rate,
the effective rate shall be deemed reduced to and shall be such maximum lawful
rate. To the extent permitted by the law, all sums paid or agreed to be paid to
the Bank for the use, forbearance or detention of the indebtedness evidenced by
this Note shall be amortized, prorated, allocated and spread throughout the full
term of this Note. When determining the maximum legal contract rate of interest
allowed to be contracted for by applicable law as changed from time to time,
unless otherwise prescribed by law, interest shall be calculated on the basis of
a three hundred sixty-five (365) or three hundred sixty-six (366) day year, as
the case may be, as compared to the payment rate which is computed on a three
hundred sixty (360) day year for actual days elapsed.

Prepayment.

This Note may be prepaid in whole or in part at any time without penalty.

Event of Default; Remedies.

The Bank has the right to declare the total unpaid principal balance and all
accrued but unpaid interest payable under this Note to be immediately due and
payable upon the occurrence of an Event of Default under the Loan Agreement.

Exercise of this right shall be without notice to Borrower, notice of such
exercise being hereby expressly waived. In addition to the right to declare the
total unpaid principal balance and all accrued but unpaid interest payable under
this Note to be due and payable in full in advance of the Maturity Date, upon
the occurrence of an Event of Default, the Bank has and may exercise all other
rights and remedies available by law, statute, agreement or in equity.



--------------------------------------------------------------------------------

Cumulative Remedies.

The remedies of the Bank under this Note are cumulative and concurrent and may
be pursued singularly, successively or together, at the sole discretion of the
Bank, and may be exercised as often as occasion therefor may arise. No act of
omission or commission of the Bank, including specifically any failure to
exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written instrument executed by the Bank, and then only to the extent
specifically recited therein. A waiver or release with reference to any one
event shall not be construed as continuing, as a bar to, or as a waiver or
release of, any subsequent right, remedy or recourse as to any subsequent event.

Attorney’s Fees.

Should it become necessary to collect this Note through an attorney, Borrower
shall pay all costs incurred by or accruing to the Bank in making such
collection, including a reasonable attorney’s fee. Reasonable attorney’s fees
shall include, without limitation, all fees incurred in all matters of
collection and enforcement, construction and interpretation, before, during and
after trial proceedings and appeals, as well as appearances in, and connected
with, any bankruptcy proceeding or creditors’ reorganization or similar
proceeding.

Waivers.

Borrower, and all natural persons, entities, and other persons now or at any
time liable, whether primarily or secondarily, for the payment of the
indebtedness evidenced by this Note, without in any way modifying, altering,
releasing, affecting or limiting their respective liability or the lien of any
security instrument, for themselves, their respective heirs, legal, and personal
representatives, successors and assigns, jointly and severally: (a) waive
presentment, demand for payment, notice of dishonor, protest, notice of
nonpayment or protest, and diligence in collection; (b) except as expressly
provided in the Loan Documents, waive any and all notices in connection with the
delivery and acceptance of this Note, and all notices in connection with the
performance, default, or enforcement of the payment of this Note; (c) waive any
and all lack of diligence and delays in the enforcement of this Note; (d) agree
that the liability of Borrower, each guarantor, endorser or obligor shall be
unconditional and without regard to the liability of any other person or entity
for the payment of this Note, and shall not in any manner be affected by any
indulgence or forbearance granted or consented to by Bank to any of them with
respect to this Note; (e) consent to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Bank with respect to the
payment or other provisions of this Note, and to the release of any security at
any time given for the payment of this Note, or any part of this Note, with or
without substitution, and to the release of any person or entity liable for the
payment of this Note; (f) consent to the addition of any and all other makers,
endorsers, guarantors and other obligors for the payment of this Note, and to
the acceptance of any and all other security for the payment of this Note, and
agree that the addition of any such makers, endorsers, guarantors or other
obligors, or security shall not affect the liability of Borrower, any guarantor,
or any other person now or at any time liable for all or any part of the
obligations evidenced by this Note, and (g) agree that Bank, in order to enforce
payment of this Note, shall not be required first to institute any suit or to
exhaust any of its remedies against Borrower or any other person to become
liable hereunder.



--------------------------------------------------------------------------------

Other Provisions.

Set-off. Bank has the right to set off any indebtedness or obligations of
Borrower to the Bank under this Note in accordance with the terms of the Loan
Agreement.

Banking Days. If any payment of principal or interest is due or the Maturity
Date falls on a Saturday, Sunday or on any other day on which banks in Tampa,
Florida are not open for business, such payment shall be made on the immediately
preceding business day.

Payment Application. All payments received by the Bank under this Note shall be
applied first to unpaid interest and other charges payable by Borrower, and
second to the principal balance hereof.

Successors and Assigns. This Note shall bind Borrower and its successors and
assigns, and the benefits of this Note shall inure to the benefit of the Bank
and its successors and assigns, including any holder of this Note. All
references in this Note to Borrower or the Bank include their respective
successors and assigns.

Severability. In the event any provision of this Note is prohibited or invalid
under applicable law, that provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of this Note.

Submission to Jurisdiction; Venue.

The validity, construction, enforcement and interpretation of this Note shall be
governed by the substantive laws of the State of Florida, without application of
its conflicts of law principles, and the United States of America. Any action,
suit or proceeding arising out of this Note shall be brought in the Thirteenth
Judicial Circuit in and for Hillsborough County, Florida, or in the United
States District Court for the Middle District of Florida, Tampa Division, and
the Bank and Borrower irrevocably consent to and submit to the jurisdiction of
those courts, and irrevocably waive any objection which the Bank and Borrower,
respectively, now or hereafter may have to the institution of any such suit,
action, or proceeding in those courts, and further irrevocably waive any defense
or claim that such suit, action or proceeding in any such court has been brought
in an inconvenient forum or improper venue.



--------------------------------------------------------------------------------

Waiver of Jury Trial.

Borrower and THE Bank, knowingly, voluntarily and intentionally waive the right
either may have to a trial by jury in respect of any litigation based on this
Note, or arising out of, under, or in connection with this Note, or any
agreement contemplated to be executed in conjunction with this note, or any
course of conduct, course of dealing, statements (whether verbal or written), or
actions of either Borrower or Bank. This provision is a material inducement for
Bank’s and Borrower’s entering into the Loan evidenced by this Note. This
provision is binding upon and also applies to any holder of the Note.

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Interest Bearing Installment
Note to be duly executed and delivered as of the day and year first above
written.

 

AEROSONIC CORPORATION By:   /S/ Douglas Hillman Its:     Name:    

THIS INSTRUMENT WAS MADE, EXECUTED AND DELIVERED OUTSIDE THE STATE OF FLORIDA,
AND NO FLORIDA DOCUMENTARY STAMP TAX IS DUE HEREON IN ACCORDANCE WITH F.A.C.
12B-4.053.

[Signature Page to $1,900,000 INTEREST BEARING INSTALLMENT Note]